DETAILED ACTION
This Office Action is in response to the Amendment filed on 02/22/2021.  
In the instant Amendment, claims 1, 11 and 16 are independent claims; Claims 1-20 have been examined and are pending. THIS ACTION IS MADE FINAL.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1-15 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first controller is configured to… and second controller configured to… in claims 1-15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 02/22/2021 with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s argues on (Page 8) that a controller is a structural term, known to one of skill in the art to describe a specific type of structural feature.” The term “controller” does not act as a substitute for “means” to somehow automatically render the claim subject matter to such a means-plus-function construction. Thus, a controller is not considered a “nonce term” that would invoke a section 112 construction of the claims. Rather, a controller is a structural component or element. Accordingly, in view of the structural nature of the term “controller,” and the lack of the term “means,” the claim should be construed according to the ordinary meaning of the terms used in the claims, under a broadest reasonable interpretation. Such a broadest reasonable interpretation is inconsistent with 
The Examiner respectfully disagrees with the applicant’s. The Examiner respectfully submits that applicant’s specification makes no mention of the structure of a controller. It is ambiguous as to what a controller refers to, as it could be a processor, memory controller, voltage controller, step in a process/algorithm. There is no corresponding structure that identifies "controller,” as hardware or software or combination of both. Therefore, the Examiner maintains the claim interpretation. 
Applicant’s argues on (Page 9) that Kwong fails to disclose claims 1-6 and 9-18 “a first sense amplifier coupled to the plurality of memory cells, wherein while the plurality of memory cells are being accessed, the first sense amplifier is configured to compare accessing speeds of first and second memory cells.” Claim 11 includes a similarly recited sense amplifier.” This is different from what is shown in Kwong Figure 2 and described in paragraph 0047. The sense amplifiers compare signals on two bit lines. The signal on the bit lines is output from a selected bit cell BC. Thus, the sense amplifiers 216,218 cited in Kwong do not compare access speeds of first and second memory cells, they compare signals on two complementary bit lines to determine a logic (i.e. stored data) value of one bit cell. Paragraph 0026 cited in the Office Action mentions that the read access time of one bit cell will be different from another bit cell. However, the Office Action fails to identify a sense amplifier disclosed in Kwong that is coupled to a plurality of memory cells and configured to compare accessing 
The Examiner respectfully disagrees with the applicant. The Examiner respectfully submits that Kwong discloses an SRAM array with bits cells which are memory cells that are in a data state. Kwong discloses sense amplifiers are used to read the logic values stored in bit cells of the SRAM array. There is a comparison because the read access time of one bit cell is different from another bit cell. To be able to tell is something is different there has to be a comparison between the new and old value. It is this comparison of read access times of multiple bit cells that is used to create a PUF. The PUF is associated with the SRAM chip which acts as a fingerprint (e.g. unique identifier) to uniquely identify the example product regardless of the data stored in the SRAM chip. The PUF is used to authenticate the example product that allows for more secure use of products with sensitive data. The PUF responses may be used to create encryption for securing data on or communicated to/from the example product. A memory controller outputs signals (e.g. voltages) on example bitlines, complementary bitlines and wordlines. The memory controller applies various signals to the various lines to write/read the logic values stored in bit cells. Kwong also discloses a wordline enable signal. The enable signal has a pulse with a trailing edge (See Kwong, [0047], [0038], [0026], [0041], [0049] & FIG 9, item 236). 

Applicant’s argues on (Page 13) that Kwong fails to explicitly disclose or suggest “comparing accessing speeds of the first and second memory cells in response to respective first and second signals on the first and second bit lines each reaching a predetermined level.” There is no mention of comparing access speeds of first and second bitcells. 
The Examiner respectfully disagrees with the applicant. The Examiner respectfully submits that Kwong discloses an SRAM array with bits cells which are memory cells that are in a data state. Kwong discloses sense amplifiers are used to read the logic values stored in bit cells of the SRAM array. There is a comparison because the read access time of one bit cell is different from another bit cell. To be able to tell is something is different there has to be a comparison between the new and old value. It is this comparison of read access times of multiple bit cells that is used to create a PUF. The PUF is associated with the SRAM chip which acts as a fingerprint (e.g. unique identifier) to uniquely identify the example product regardless of the data stored in the SRAM chip. The PUF is used to authenticate the example product that allows for more secure use of products with sensitive data. The PUF responses may be used to create encryption for securing data on or communicated to/from the example product. A memory controller outputs signals (e.g. voltages) on example bitlines, complementary bitlines and wordlines. The memory controller applies various signals to the various lines to write/read the logic values stored in bit cells. Kwong also discloses a wordline enable signal. The enable signal has a pulse 
Applicant's arguments (Page 13): Additionally, as to the dependent claims 2-10, 12-15 and 17-20 the Applicant argues that the claims are dependent directly or indirectly from a respective one of claims of independent claims 1, 11 and 16 are therefore distinguished from the cited art at least by virtue OR allowable at least based on of their additionally recited patentable subject matter.
The Examiner disagrees with the Applicants. Applicant’s specification states in The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 2-10, 12-15 and 17-20 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 2-10, 12-15 and 17-20.

The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record. Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571)-270-3774 to schedule an interview.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwong et al (“Kwong,” US 20170017808).

Regarding claim 1, Kwong discloses a memory device, comprising:
a memory cell array comprising a plurality of memory cells wherein each of the plurality of memory cells is configured to be in a data state; (Kwong, [0047], SRAM array with bit cells [where bit cells are memory cells]; [0038], data) and
a physically unclonable function (PUF) generator, (Kwong, [0038], PUF generator) comprising:
a first sense amplifier coupled to the plurality of memory cells, (Kwong, [0047], SRAM array with bit cells) 
wherein while the plurality of memory cells are being accessed, (Kwong, [0047], SRAM array with bit cells; [0026], the read access time of one bit cell will be different from another bit cell. A comparison of the read access times of multiple bit cells may be used to create a PUF)
the first sense amplifier is configured to compare accessing speeds of first and second memory cells of the plurality of memory cells, (Kwong, [0047], sense amplifiers 216 [the first sense amplifier], 218 are used to read the logic values stored in bit cells of the SRAM array; [0026], the read access time of one bit cell will be different from another bit cell. A comparison of the read access times of multiple bit cells may be used to create a PUF))
and based on the comparison, (Kwong, [0026], the read access time of one bit cell will be different from another bit cell. A comparison of the read access times of multiple bit cells may be used to create a PUF)
provide a first output signal for generating a PUF signature; (Kwong, [0041], Generally, the PUF associated with the SRAM chip 102 acts as a fingerprint (e.g., a unique identifier) to uniquely identify the example product 110 regardless of the data stored in the SRAM chip 102. Using the PUF to authenticate the example product 110 allows for more secure use of products with sensitive data. In addition, the PUF responses may be used to create encryption for securing data on or communicated to/from the example product) and
a first controller coupled to the plurality of memory cells, (Kwong, [0049], memory controller 202 outputs signals (e.g., voltages) on the example bitlines 222, 226, 230, example complementary bitlines 224, 228, 232, and wordlines 234, 236, 238. The memory controller 202 applies various signals to the various lines to write/read the logic values stored in bit cells 206, 208, 210, 212, 214 as further described below; [0047], SRAM array with bit cells)
wherein the first controller is configured to output an enable signal to the first sense amplifier based on respective first and second signals received from the first and second memory cells, (Kwong, [0049], memory controller 202 outputs signals (e.g., voltages) on the example bitlines 222, 226, 230, example complementary bitlines 224, 228, 232, and wordlines 234, 236, 238. The memory controller 202 applies various signals to the various lines to write/read the logic values stored in bit cells 206, 208, 210, 212, 214 as further described below; [0047], sense amplifiers 216 [the first sense amplifier], 218 are used to read the logic values stored in bit cells of the SRAM array; FIG 9, 236 shows a wordline enable signal; [0049], describes signals)

Regarding claim 2, Kwong discloses the memory device of claim 1. 
Kwong further discloses wherein:
the first sense amplifier has a first input terminal coupled to a bit line of the first memory cell and a second input terminal coupled to a bit line of the second memory cell; (Kwong, [0047], sense amplifiers 216 [the first sense amplifier], 218 are used to read the logic values stored in bit cells of the SRAM array)
the first controller has a first input terminal coupled to the bit line of the first memory cell and a second input terminal coupled to the bit line of the second memory cell, (Kwong, [0049], memory controller 202 outputs signals (e.g., voltages) on the example bitlines 222, 226, 230, example complementary bitlines 224, 228, 232, and wordlines 234, 236, 238. The memory controller 202 applies various signals to the various lines to write/read the logic values stored in bit cells 206, 208, 210, 212, 214 as further described below; [0047], sense amplifiers 216 [the first sense amplifier], 218 are used to read the logic values stored in bit cells of the SRAM array)

Regarding claim 3, Kwong discloses the memory device of claim 2. 
Kwong further discloses wherein the first controller is configured to generate the enable signal in response to respective first and second signals on the first and second bit lines each reaching a first predetermined level, (Kwong, [0049], memory controller 202 outputs signals (e.g., voltages) on the example bitlines 222, 226, 230, example complementary bitlines 224, 228, 232, and wordlines 234, 236, 238. The memory controller 202 applies various signals to the various lines to write/read the logic values stored in bit cells 206, 208, 210, 212, 214 as further described below; [0047], sense amplifiers 216 [the first sense amplifier], 218 are used to read the logic values stored in bit cells of the SRAM array; FIG 9, 236 shows a wordline enable signal; [0049], describes signals)

Regarding claim 4, Kwong discloses the memory device of claim 2. 
Kwong further discloses wherein the controller is configured to generate the enable signal having a pulse with a leading edge based on respective first and second signals on the first and second bit lines each reaching a first predetermined level, (Kwong, [0049], memory controller 202 outputs signals (e.g., voltages) on the example bitlines 222, 226, 230, example complementary bitlines 224, 228, 232, and wordlines 234, 236, 238. The memory controller 202 applies various signals to the various lines to write/read the logic values stored in bit cells 206, 208, 210, 212, 214 as further described below; [0047], sense amplifiers 216 [the first sense amplifier], 218 are used to read the logic values stored in bit cells of the SRAM array; FIG 9, 236 shows a wordline enable signal; FIG 14 shows a leading edge)

Regarding claim 5, Kwong discloses the memory device of claim 4. 
Kwong further discloses wherein the controller is configured to generate the enable signal having the pulse with a trailing edge based on the first and second signals each reaching a second predetermined level; (Kwong, [0049], memory controller 202 outputs signals (e.g., voltages) on the example bitlines 222, 226, 230, example complementary bitlines 224, 228, 232, and wordlines 234, 236, 238. The memory controller 202 applies various signals to the various lines to write/read the logic values stored in bit cells 206, 208, 210, 212, 214 as further described below; FIG 9, 236 shows a wordline enable signal; FIG 14 shows a trailing edge)

Regarding claim 6, Kwong discloses the memory device of claim 5. 
Kwong further discloses wherein the controller is configured to generate the enable signal having the pulse with a trailing edge based on an output of the first sense amplifier, (Kwong, [0049], memory controller 202 outputs signals (e.g., voltages) on the example bitlines 222, 226, 230, example complementary bitlines 224, 228, 232, and wordlines 234, 236, 238. The memory controller 202 applies various signals to the various lines to write/read the logic values stored in bit cells 206, 208, 210, 212, 214 as further described below; FIG 9, 236 shows a wordline enable signal; FIG 14 shows a trailing edge)
wherein the controller is configured to generate the enable signal having the pulse with a trailing edge based on an output of the first sense amplifier (Kwong, [0049], memory controller 202 outputs signals (e.g., voltages) on the example bitlines 222, 226, 230, example complementary bitlines 224, 228, 232, and wordlines 234, 236, 238. The memory controller 202 applies various signals to the various lines to write/read the logic values stored in bit cells 206, 208, 210, 212, 214 as further described below; FIG 9, 236 shows a wordline enable signal; FIG 14 shows a trailing edge)

Regarding claim 9, Kwong discloses the memory device of claim 1. 
Kwong further discloses wherein the PUF generator further comprises: (Kwong, [0038], PUF generator)
a second sense amplifier coupled to the plurality of memory cells, (Kwong, [0047], SRAM array with bit cells)
wherein while the plurality of memory cells are being accessed, the second sense amplifier is configured to compare access speeds of third and fourth memory cells of the plurality of memory cells that are substantially adjacent to each other, (Kwong, [0047], sense amplifiers 216 [the first sense amplifier], 218 are used to read the logic values stored in bit cells of the SRAM array; [0026], the read access time of one bit cell will be different from another bit cell. A comparison of the read access times of multiple bit cells may be used to create a PUF))
(Kwong, [0026], the read access time of one bit cell will be different from another bit cell. A comparison of the read access times of multiple bit cells may be used to create a PUF)
provide a second output signal for generating the first PUF signature; (Kwong, [0041], Generally, the PUF associated with the SRAM chip 102 acts as a fingerprint (e.g., a unique identifier) to uniquely identify the example product 110 regardless of the data stored in the SRAM chip 102. Using the PUF to authenticate the example product 110 allows for more secure use of products with sensitive data. In addition, the PUF responses may be used to create encryption for securing data on or communicated to/from the example product)
a second controller coupled to the plurality of memory cells, (Kwong, [0118], memory controllers; [0047], SRAM array with bit cells)
wherein the second controller is configured to output an enable signal to the second sense amplifier based on respective first and second signals received from the third and fourth memory cells, (Kwong, [0118], memory controllers; [0047], sense amplifiers 216 [the first sense amplifier], 218 are used to read the logic values stored in bit cells of the SRAM array; FIG 9, 236 shows a wordline enable signal)

Regarding claim 10, Kwong discloses the memory device of claim 1. 
Kwong further discloses wherein the PUF generator further comprises: (Kwong, [0038], PUF generator)
(Kwong, [0047], sense amplifiers 216 [the first sense amplifier], 218 are used to read the logic values stored in bit cells of the SRAM array)
wherein while the plurality of memory cells are being accessed, the second sense amplifier is configured to compare access speeds of third and fourth memory cells of the plurality of memory cells that are substantially adjacent to each other, (Kwong, [0047], sense amplifiers 216 [the first sense amplifier], 218 are used to read the logic values stored in bit cells of the SRAM array; [0026], the read access time of one bit cell will be different from another bit cell. A comparison of the read access times of multiple bit cells may be used to create a PUF)
and based on the comparison, (Kwong, [0026], the read access time of one bit cell will be different from another bit cell. A comparison of the read access times of multiple bit cells may be used to create a PUF)
provide a second output signal for generating the first PUF signature; (Kwong, [0041], Generally, the PUF associated with the SRAM chip 102 acts as a fingerprint (e.g., a unique identifier) to uniquely identify the example product 110 regardless of the data stored in the SRAM chip 102. Using the PUF to authenticate the example product 110 allows for more secure use of products with sensitive data. In addition, the PUF responses may be used to create encryption for securing data on or communicated to/from the example product)
wherein the first controller is configured to output the enable signal to the second sense amplifier based on respective first and second signals received from the first and second memory cells, (Kwong, [0049], memory controller 202 outputs signals (e.g., voltages) on the example bitlines 222, 226, 230, example complementary bitlines 224, 228, 232, and wordlines 234, 236, 238. The memory controller 202 applies various signals to the various lines to write/read the logic values stored in bit cells 206, 208, 210, 212, 214 as further described below; [0047], sense amplifiers 216 [the first sense amplifier], 218 are used to read the logic values stored in bit cells of the SRAM array; FIG 9, 236 shows a wordline enable signal)

Regarding claim 11, Kwong discloses a physically unclonable function (PUF) generator, (Kwong, [0038], PUF generator) comprising:
a first sense amplifier having a first input terminal configured to receive a signal from a first memory cell of a plurality of memory cells and a second input terminal configured to receive a signal from a second memory cell of the plurality of memory cells, (Kwong, [0047], sense amplifiers 216 [the first sense amplifier], 218 are used to read the logic values stored in bit cells of the SRAM array)
wherein the first sense amplifier is configured to compare accessing speeds of the first and second memory cells of the plurality of memory cells, (Kwong, [0047], sense amplifiers 216 [the first sense amplifier], 218 are used to read the logic values stored in bit cells of the SRAM array; [0026], the read access time of one bit cell will be different from another bit cell. A comparison of the read access times of multiple bit cells may be used to create a PUF)
and based on the comparison, (Kwong, [0026], the read access time of one bit cell will be different from another bit cell. A comparison of the read access times of multiple bit cells may be used to create a PUF)
(Kwong, [0041], Generally, the PUF associated with the SRAM chip 102 acts as a fingerprint (e.g., a unique identifier) to uniquely identify the example product 110 regardless of the data stored in the SRAM chip 102. Using the PUF to authenticate the example product 110 allows for more secure use of products with sensitive data. In addition, the PUF responses may be used to create encryption for securing data on or communicated to/from the example product)
a first controller configured to output an enable signal to the first sense amplifier, (Kwong, [0049], memory controller 202 outputs signals (e.g., voltages) on the example bitlines 222, 226, 230, example complementary bitlines 224, 228, 232, and wordlines 234, 236, 238. The memory controller 202 applies various signals to the various lines to write/read the logic values stored in bit cells 206, 208, 210, 212, 214 as further described below; [0047], sense amplifiers 216 [the first sense amplifier], 218 are used to read the logic values stored in bit cells of the SRAM array)
the first controller having a first input terminal configured to receive a signal from a bit line of the first memory cell and a second input terminal configured to receive a signal from a bit line of the second memory cell, (Kwong, [0049], memory controller 202 outputs signals (e.g., voltages) on the example bitlines 222, 226, 230, example complementary bitlines 224, 228, 232, and wordlines 234, 236, 238. The memory controller 202 applies various signals to the various lines to write/read the logic values stored in bit cells 206, 208, 210, 212, 214 as further described below; [0047], SRAM array with bit cells; FIG 9, 236 shows a wordline enable signal)

Regarding claim 12, Kwong discloses the PUF generator of claim 11. 
Kwong further discloses further comprising:
a second sense amplifier having a first input terminal configured to receive a signal from a third memory cell of the plurality of memory cells and a second input terminal configured to receive a signal from a fourth memory cell of the plurality of memory cells, (Kwong, [0047], sense amplifiers 216 [the first sense amplifier], 218 are used to read the logic values stored in bit cells of the SRAM array)
wherein the second sense amplifier is configured to compare accessing speeds of the third and fourth memory cells of the plurality of memory cells, (Kwong, [0047], sense amplifiers 216 [the first sense amplifier], 218 are used to read the logic values stored in bit cells of the SRAM array; [0026], the read access time of one bit cell will be different from another bit cell. A comparison of the read access times of multiple bit cells may be used to create a PUF)
and based on the comparison, (Kwong, [0026], the read access time of one bit cell will be different from another bit cell. A comparison of the read access times of multiple bit cells may be used to create a PUF)
provide a second output signal for generating the PUF signature; (Kwong, [0041], Generally, the PUF associated with the SRAM chip 102 acts as a fingerprint (e.g., a unique identifier) to uniquely identify the example product 110 regardless of the data stored in the SRAM chip 102. Using the PUF to authenticate the example product 110 allows for more secure use of products with sensitive data. In addition, the PUF responses may be used to create encryption for securing data on or communicated to/from the example product) and
(Kwong, [0049], memory controller 202 outputs signals (e.g., voltages) on the example bitlines 222, 226, 230, example complementary bitlines 224, 228, 232, and wordlines 234, 236, 238. The memory controller 202 applies various signals to the various lines to write/read the logic values stored in bit cells 206, 208, 210, 212, 214 as further described below; FIG 9, 236 shows a wordline enable signal)
the second controller having a first input terminal configured to receive a signal from a bit line of the third memory cell and a second input terminal configured to receive a signal from a bit line of the fourth memory cell, (Kwong, [0049], memory controller 202 outputs signals (e.g., voltages) on the example bitlines 222, 226, 230, example complementary bitlines 224, 228, 232, and wordlines 234, 236, 238. The memory controller 202 applies various signals to the various lines to write/read the logic values stored in bit cells 206, 208, 210, 212, 214 as further described below; [0047], SRAM array with bit cells)

Regarding claim 13, Kwong discloses the memory device of claim 1. 
Kwong further discloses wherein the PUF generator further comprises: (Kwong, [0038], PUF generator)
a second sense amplifier having a first input terminal configured to receive a signal from a third memory cell of the plurality of memory cells and a second input terminal configured to receive a signal from a fourth memory cell of the plurality of memory cells, (Kwong, [0047], sense amplifiers 216 [the first sense amplifier], 218 are used to read the logic values stored in bit cells of the SRAM array)
 (Kwong, [0047], sense amplifiers 216 [the first sense amplifier], 218 are used to read the logic values stored in bit cells of the SRAM array; [0026], the read access time of one bit cell will be different from another bit cell. A comparison of the read access times of multiple bit cells may be used to create a PUF)
and based on the comparison, (Kwong, [0026], the read access time of one bit cell will be different from another bit cell. A comparison of the read access times of multiple bit cells may be used to create a PUF)
provide a second output signal for generating the PUF signature; (Kwong, [0041], Generally, the PUF associated with the SRAM chip 102 acts as a fingerprint (e.g., a unique identifier) to uniquely identify the example product 110 regardless of the data stored in the SRAM chip 102. Using the PUF to authenticate the example product 110 allows for more secure use of products with sensitive data. In addition, the PUF responses may be used to create encryption for securing data on or communicated to/from the example product) and
wherein the first controller is configured to output the enable signal to the second sense amplifier, (Kwong, [0049], memory controller 202 outputs signals (e.g., voltages) on the example bitlines 222, 226, 230, example complementary bitlines 224, 228, 232, and wordlines 234, 236, 238. The memory controller 202 applies various signals to the various lines to write/read the logic values stored in bit cells 206, 208, 210, 212, 214 as further described below; FIG 9, 236 shows a wordline enable signal)

Regarding claim 14, Kwong discloses the PUF generator of claim 13. 
Kwong further discloses wherein:
the first controller is configured to generate the enable signal in response to respective first and second signals on the first and second bit lines each reaching a first predetermined level; (Kwong, [0049], memory controller 202 outputs signals (e.g., voltages) on the example bitlines 222, 226, 230, example complementary bitlines 224, 228, 232, and wordlines 234, 236, 238. The memory controller 202 applies various signals to the various lines to write/read the logic values stored in bit cells 206, 208, 210, 212, 214 as further described below; FIG 9, 236 shows a wordline enable signal)
and the second controller is configured to generate the enable signal in response to respective third and fourth signals on the third and fourth bit lines each reaching the first predetermined level (Kwong, [0118], memory controllers; [0047], SRAM array with bit cells; FIG 9, 236 shows a wordline enable signal).

Regarding claim 15, Kwong discloses the PUF generator of claim 13. 
Kwong further discloses wherein:
the first controller is configured to generate the enable signal in response to respective first and second signals on the first and second bit lines each reaching a first predetermined level; (Kwong, [0049], memory controller 202 outputs signals (e.g., voltages) on the example bitlines 222, 226, 230, example complementary bitlines 224, 228, 232, and wordlines 234, 236, 238. The memory controller 202 applies various signals to the various lines to write/read the logic values stored in bit cells 206, 208, 210, 212, 214 as further described below; 
(Kwong, [0118], memory controllers; [0047], SRAM array with bit cells)

Regarding claim 16, Kwong discloses a method of generating a physically unclonable function (PUF) signature, (Kwong, [0041], Generally, the PUF associated with the SRAM chip 102 acts as a fingerprint (e.g., a unique identifier) to uniquely identify the example product 110 regardless of the data stored in the SRAM chip 102. Using the PUF to authenticate the example product 110 allows for more secure use of products with sensitive data. In addition, the PUF responses may be used to create encryption for securing data on or communicated to/from the example product) comprising: 
providing a memory cell array comprising a plurality of memory cells wherein each of the plurality of memory cells is configured to be in a data state, (Kwong, [0047], SRAM array with bit cells; [0038], data)
the memory cell array including first and second memory cells having respective first and second bit lines; (Kwong, [0047], SRAM array with bit cells)
comparing accessing speeds of the first and second memory cells in response to respective first and second signals on the first and second bit lines each reaching a predetermined level; (Kwong, [0047], SRAM array with bit cells; [0026], the read access time of one bit cell will be different from another bit cell. A comparison of the read access times of multiple bit cells may be used to create a PUF)
(Kwong, [0047], SRAM array with bit cells; [0026], the read access time of one bit cell will be different from another bit cell. A comparison of the read access times of multiple bit cells may be used to create a PUF; [0041], Generally, the PUF associated with the SRAM chip 102 acts as a fingerprint (e.g., a unique identifier) to uniquely identify the example product 110 regardless of the data stored in the SRAM chip 102. Using the PUF to authenticate the example product 110 allows for more secure use of products with sensitive data. In addition, the PUF responses may be used to create encryption for securing data on or communicated to/from the example product)

Regarding claim 17, Kwong discloses the method of claim 16. 
Kwong further discloses wherein the memory cell includes third and fourth memory cells having respective third and fourth bit lines, the method further comprising:
comparing accessing speeds of the third and fourth memory cells in response to respective third and fourth signals on the third and fourth bit lines reaching the predetermined level; (Kwong, [0047], SRAM array with bit cells) and
providing a second output signal for generating the PUF signature based on the comparison of the accessing speeds of the third and fourth memory cells (Kwong, [0047], SRAM array with bit cells; [0026], the read access time of one bit cell will be different from another bit cell. A comparison of the read access times of multiple bit cells may be used to create a PUF; [0041], Generally, the PUF associated with the SRAM chip 102 acts as a fingerprint (e.g., a unique identifier) to uniquely identify the example product 110 regardless of the data stored in the SRAM chip 102. Using the PUF to authenticate the example product 110 allows for more secure use of products with sensitive data. In addition, the PUF responses may be used to create encryption for securing data on or communicated to/from the example product).

Regarding claim 18, Kwong discloses the method of claim 16. 
Kwong further discloses wherein the memory cell includes third and fourth memory cells having respective third and fourth bit lines, the method further comprising:
comparing accessing speeds of the third and fourth memory cells in response to the first and second signals on the first and second bit lines each reaching the predetermined level; (Kwong, [0047], SRAM array with bit cells; [0026], the read access time of one bit cell will be different from another bit cell. A comparison of the read access times of multiple bit cells may be used to create a PUF) and
providing a second output signal for generating the PUF signature based on the comparison of the accessing speeds of the third and fourth memory cells; (Kwong, [0026], the read access time of one bit cell will be different from another bit cell. A comparison of the read access times of multiple bit cells may be used to create a PUF; (Kwong, [0041], Generally, the PUF associated with the SRAM chip 102 acts as a fingerprint (e.g., a unique identifier) to uniquely identify the example product 110 regardless of the data stored in the SRAM chip 102. Using the PUF to authenticate the example product 110 allows for more secure use of products with sensitive data. In addition, the PUF responses may be used to create encryption for securing data on or communicated to/from the example product)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (“Kwong,” US 20170017808) and further in view of Fukushi et al (“Fukushi,” US 5,168,467). 

Regarding claim 7, Kwong discloses the memory device of claim 2. 
Kwong further discloses wherein the first controller includes: (Kwong, [0049], memory controller 202 outputs signals (e.g., voltages) on the example bitlines 222, 226, 230, example complementary bitlines 224, 228, 232, and wordlines 234, 236, 238. The memory controller 202 applies various signals to the various lines to write/read the logic values stored in bit cells 206, 208, 210, 212, 214 as further described below) 
Kwong fails to explicitly disclose a NOR gate having the first and second input terminals of the first controller, and a pulse generator configured to generate the enable signal in response to an output of the NOR gate.
However, in an analogous art, Fukushi discloses a NOR gate having the first and second input terminals of the first controller, and a pulse generator configured to generate the enable signal in response to an output of the NOR gate (Fukushi, Col. 5, Lines 1-34, describes a NOR gate with a write enable signal that is supplied. Further, there is provided a p-channel MOS transistor 10a and another p-channel MOS transistor 10b such that the source of the transistor 10a and the source of the transistor 10b are connected commonly to a voltage source 22 that provides the source voltage V RS, the 20 drain of the transistor 10a is connected to the bit line 25a, and the drain of the transistor 10b is connected to the bit line 25b. The transistors 10a and 10b further have gates connected commonly to the node 28 to which the output of the NOR gate 15 is supplied as already described. Thus, when the selection signal Yn has a low level state in correspondence to the selection of the memory cell column and when the write enable signal has the low level indicating the writing of data to the addressed memory cell in the selected memory ·cell column, the high level output produced by the NOR gate turns off the transistors 10a and 10b. Thereby, the voltage source 22 providing the source voltage V RS is disconnected from the bit lines 25a and 25b; Also see Col. 3, Lines 34-47 & 56-68; Col. 4, Lines 1-23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fukushi with the method and system of Kwong to include a NOR gate having the first and second input terminals of the first controller, and a pulse generator configured to generate the enable signal in response to an output of the NOR gate. One would have been obvious to provide a semiconductor memory device having sense amplifier protection (Fukushi, Col. 1, Lines 1-11). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (“Kwong,” US 20170017808) and further in view of Ware et al (“Ware,” US 20140334238). 

Regarding claim 8, Kwong discloses the memory device of claim 2. 
Kwong further discloses wherein the first controller includes: (Kwong, [0049], memory controller 202 outputs signals (e.g., voltages) on the example bitlines 222, 226, 230, example complementary bitlines 224, 228, 232, and wordlines 234, 236, 238. The memory controller 202 applies various signals to the various lines to write/read the logic values stored in bit cells 206, 208, 210, 212, 214 as further described below)
Kwong fails to explicitly disclose an AND gate having the first and second input terminals of the first controller, and a pulse generator configured to generate the enable signal in response to an output of the AND gate. 
However, in an analogous art, Ware discloses an AND gate having the first and second input terminals of the first controller, and a pulse generator configured to generate the enable signal in response to an output of the AND gate (Ware, [0064], If the enable-row signal is also asserted, indicating that the address-specified subbank (and therefore the subbank group) contains at least one storage location to be accessed in the current memory transaction, the sense line 620 for the address-specified subbank is activated (i.e., transistor 585 is switched on by operation of AND gate 584), thereby enabling the corresponding sense amplifier subgroup to sense the signals present on the local bit lines 619. By contrast, if the enable-row signal is low, the subbank group contains no storage locations to be accessed in the current memory access transaction and no sense line is activated within the subbank group, thus saving the power consumed in sense line activation and also avoiding the need to precharge the sense amplifier subgroup at the conclusion of the memory transaction)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ware with the method and system of Kwong to include an AND gate having the first and second input terminals of the first controller, and a pulse generator configured to generate the enable signal in . 

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (“Kwong,” US 20170017808) and further in view of Chang et al (“Chang,” US 20070297249). 

Regarding claim 19, Kwong discloses the method of claim 16. 
Kwong fails to explicitly disclose further comprising precharging the first and second bit lines to a predetermined precharge level before comparing accessing speeds.
However, in an analogous art, Chang discloses further comprising precharging the first and second bit lines to a predetermined precharge level before comparing accessing speeds (Chang, [0010], In order to achieve fast access times, each of the bit lines (C1-C4) is pre-charged to a high logic state when there is no write or read activity. During a write operation, for example, when the write value is `1`, the positive bit line (C1) is maintained at the high logic state (i.e., Vdd), whereas the negative bit line (C2) is discharged to a low logic state. Accordingly, when the word line (w) is at the high logic state, the transistors (T5, T6) are turned on, thus turning off the transistor (T3) and turning on the transistor (T4). As a result, the node (D1) is at the high logic state, and the node (D2) is at the low logic state. This indicates that the data bit `1` has been written to the memory cell. At the end of the write operation, the positive and negative bit lines (C1, C2) are once again pre-charged to the high logic state. In the same manner, when the write value is `0`, the positive bit line (C1) is at the low logic state, whereas the negative bit line (C2) is at the high logic state). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang with the method and system of Kwong to include further comprising precharging the first and second bit lines to a predetermined precharge level before comparing accessing speeds. One would have been obvious to provide a method and system to achieve fast access times by precharging to a high logic state when there was no write or read activity (Chang, [0010]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (“Kwong,” US 20170017808) and further in view of Nguyen et al (“Nguyen,” US 20160247555). 

Regarding claim 20, Kwong discloses the method of claim 16. 
Kwong further discloses further comprising predischarging the first and second bit lines to a predetermined predischarge level before comparing accessing speeds.
However, in an analogous art, Nguyen discloses further comprising predischarging the first and second bit lines to a predetermined predischarge level before comparing accessing speeds (Nguyen, [0012], pre-discharging one or more bit lines each coupled to an access node of a PFET access transistor among one or more PFET access transistors in a memory bit cell in response to a read operation; [0031], A sense amplifier may be a performance critical element in a memory bit cell. The speed of a sense amplifier affects overall read access times to a memory. In this regard, in one aspect, examples of which are discussed below in more detail, PFET-based sense amplifiers may be provided in a memory system to increase memory read times to the bit cells, and thus improve memory read performance). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nguyen with the method and system of Kwong to include further comprising predischarging the first and second bit lines to a predetermined predischarge level before comparing accessing speeds. One would have been obvious to provide a method and system for pre-discharging one or more bit lines to sense data from a memory bit cell and to increase memory read times to the bit cells and thus to improve memory read performance (Nguyen, [0012] and [0031]). 











Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached at (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J WILCOX/Examiner, Art Unit 2439           



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439